Title: To George Washington from Joseph Reed, 15 November 1779
From: Reed, Joseph
To: Washington, George


        
          Dear Sir
          Philadelphia Nov. 15th 1779
        
        A continued State of Indisposition till within these few Days has prevented my acknowledging your very kind & obliging Favour of the 22d Ult. Fearing there might be some Disappointment from Operations & Events which depended much on Winds, Waves & other precarious Circumstances I only made Preparations for our March & am very glad I proceeded no farther—as the Militia would have added greatly to the general Expenditure of Provisions & the Disappointment would have abated much of that Ardour which at this Period of the War ought to be nourished with much Care & Attention. We have happily put the Publick to very little Expence, & have not consumed a Particle of its Provisions.
        I am very happy that I consulted you on the other Point

previous to any Application to Congress who I think under all Circumstances would not have refused it—but as I should be sorry to add to the publick Embarassments or recieve any Gratification which might injure the Service I shall decline any farther Thoughts of the Matter. But while I subscribe to the Policy of the Thing I can by no Means assent to the Justice of it. The Objection seems to be that as no Profit attends the Service, Honour should be the Reward of those who have served their Country with Usefulness & Fidelity. But have no Persons served their Country with Usefulness & Fidelity but those Officers who are now in the Line? or what is to be their Reward? They have given up the Emoluments which I am perswaded will not be inconsiderable at the Close of the War, & if they are to be excluded from publick Notice they will complain with Justice & Reason. In this Class I would comprehend especially those who have & yet serve you with Honour to themselves, Satisfaction to you & Advantage to the publick. I should feel exceedingly for these Gentlemen if they were to recieve no distinguishing Marks of publick Notice without offending the Line—many of them served at Times & in Capacities which would have rendered them Objects sufficient for the Enemies Notice, while many of those who would perhaps be most clamorous were too obscure for such a Distinction. I know some of these Gentlemen have their Feelings & Apprehensions on this Subject tho they do not express them where they could be best relieved. I consider myself as quite disinterested on this Subject, as the Favour of my State & my own Perseverance has made me sufficient Amends for the Injustice of Congress, who have not even indemnified me for actual Losses. But it appears to me that the Objections will apply to every Gentleman whose Claims known meritorious interfere with the Views & Prejudices of the Line. Should Providence in its goodness spare your Life to the Close of the Contest, there can be no Doubt but some due Notice will be taken of them but I really think Men in publick Stations oftner err in yielding to unjust Clamour than rewarding beyond true Merit. I said before that I considered myself quite disinterested & I really am so, and as Circumstances have turn’d out feel much happier in every Respect than if my Desires had been gratified—for while the Congress is composed of so many Members who by ingaging in our Party Disputes last Winter endeavoured to distress & disgrace me I should not be

fond of owing any Obligation to them. I must therefore beg you would not consider any of the above Observations applicable to myself. I will now therefore take Leave of this Subject & proceed to another of a more publick Nature.
        I yesterday received a Letter from the Board of War inclosing an Extract of one from you dated the 5th Instt. The Purport of both was to request a Return of the Cloathing we received some Time ago from the Clothier General by their Permission. If it is necessary for the publick Interests we shall submit with as good a Grace as we can—but we must first beg Leave to state the Matter so that it may be clearly understood & also the Consequences, with the Hope that the Necessity will be less apparent, and that if we cannot have the Credit & Satisfaction of cloathing our Troops no Portion of the Blame may lay at our Door. The little Experience I had of the Army was sufficient to induce me to think that the Cloathing Business was defective both in System & Execution & when I was put at the Head of the State I deem’d it a Part of my Duty to pay some Attention to it. so far as regarded the Troops of this State. I therefore frequently made Inquiries & allways received for Answer from those best qualified to do it, that as to the common Men we need give ourselves no Concern, there were 50,000 Suits of imported Cloathing &c. &c. This was confirmed by a subsisting Resolution of Congress forbidding the State to purchase any Cloathing on Acct of the United States. We therefore applied our whole Attention to the Officers, when to our great Surprize we received a Letter dated 26th Sept. from the Board of War informing us that we were & had been long look’d to for Supplies of Cloathing for the Troops this Winter. The Time for Importati[o]n was over, our Manufacturers generally engaged for Congress, & in short every Means of complying with the Requisiti[o]n seemingly out of our Power. However we set about it with Alacrity & Diligence having first got the Resolve of Congress repealed which had been overlook’d. As our Industry was considerable so it was tolerably successful, & all that remained was to order the Issues so as to make the Cloathing most useful to the Men & least expensive to the Continent. In order to do this we concluded to furnish every Man at once completely instead of dealing out Garment after Garment allways making a shabby Appearance & neglecting to take Care of any. I therefore applied to the Board of War to deliver us our

Quota of the Cloathing on Hand which they could estimate by their Returns, at the same Time informing them that it was our Intention to make up the Deficiency let it be more or less & to furnish the Soldiers at a stated Day as completely as possible & as near the Manner practised in the British Army as we could. They approved my Idea, directed an Estimate to be made of the Cloathing on Hand, & uncontrouled & unsollicited by us in any Respect delivered 2000 Coats as our Proportion of the Cloathing on Hand. This we received & with as much Dispatch as possible proceeded to make up the Deficiency. After procuring what we thought necessary we gave up to the Agents of other States who were waiting here what remained, for as they had not been so vigilant as ourselves we had engaged all the Cloth untill our Wants were ascertained—We have proceeded on this Plan so far as to divide the Cloathing regimentally—got the greatest Part made up & the rest provided with suitable Trimmings & the whole would have gone off this Week. It is not alledged that we have got more than our Proportion, we cannot therefore conceive what Ground there is for Jealousy; & we cannot easily reconcile ourselves to give up our Plan form’d & executed with so much Care & Diligence to Discontents & Jealousies which have no Foundation. We are of Opinion many of the States are too negligent of their Officers & Soldiers, and if we are to throw all into common Stock it is that they may profit by our Exertions. We have never restrained any Agent from purchasing here, tho we have had Difficulties on that Head. the Continental Purchaser is on the Spot ready to take all he can, and during last Summer Agents from Virginia, Maryland, New Jersey & Delaware were all here purchasing—so that under these Disadvantages, it is admirable we have been able to effect what we have, & if after all the Cloaths are to be dol’d out Piecemeal & our Troops constantly drawing & constantly complaining it will indeed discourage every future Exertion. The Inhabitants of the State labour under many Inconveniencies from the great Draughts made from us by the Continental Departments. Shoes are now sold at 70 Dollars a pair owing to the Diligence of the Officer in that Branch who gets every Inch of Leather & employs every Workman he can hear of—Other Things are in the same Way; it may be said it leaves the Money here—but unfortunately that is deem’d of so

little Value that tho we abound in that, Salt & many of the Necessaries of Life are exceeding scarce.
        In this View of Things we do not see any Injustice done to the other Parts of the Army—The Clothier General nor the Board of War do not say there is any Mistake in their Estimate—if there is we are ready to rectify it, notwithstanding the many Inconveniencies we may sustain & especially from giving up Cloathing which we might have had, but is now unattainable—But we think it reasonable & just that our Troops should have the Benefit of our Care & Diligence & if this cannot be we think the Continent should take the Business intirely into its own Hands & its Officers be responsible—We shall certainly disclaim all Share in a Business from which Reproach will arise after every possible Exertion is made. We are at a Loss to conceive what Difference it will make to the other Troops if the Pennsylvania Cloathing is delivered here rather than at Camp provided we get no more than our due Share—but it makes a great Difference to us because we then know what Deficiencys there will be & can supply them—For my clear Opinion is & so I expressed it to the Board of War that if 30 Suits or Coats only was our Quota I would rather have them delivered here than depend on ten Times the Number to be issued at Camp. If after considering these Observations & Facts your Excelly should think the Cloathing received should be returned we shall certainly do it—but it is the clear Sense of the Council to give up at the same Time all the rest & have no farther Concern in a Business which is attended with so much Difficulty & Disappointment—As we have not seen the Letter from the Board of War to which yours seems to be an Answer we cannot tell to what the Apprehensions are owing or how the Clamour has arisen, we received what they thought proper to give, if there has been any Mistake we are ready to rectify it—We have no Connection with them or the Clothier General but in common with other States, as the publick has placed Confidence in them by appointing them to those Offices it is not to be presumed they would injure the other States to favour one—I should therefore apprehend that if the dissatisfied Troops knew that an Estimate had been made agreeable to the Returns & that this State had only received its Quota agreeable to a fair Calculation all Uneasiness would cease. And it is

perhaps worth Consideration whether the Pennsylvania Troops being informed of all Circumstances will not be equally dissatisfied if they find themselves deprived of the beneficial Effects of the Care & Industry of their own State—We have a Report of a Fleet being seen at Sea steerg towards New York which some Think is the Count D’Estaing, but it seems too improbable—As we expect to hear of the Army going into Winter Quarters we hope soon to have the Pleasure of seeing you here. It will make many very happy & none more than Dear Sir. with much Respect & sincere Regard Your Obed. & Affecte Hbble Serv.
        
          Jos: Reed
        
      